United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-1820
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Michael J. Longs

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                           Submitted: November 16, 2015
                             Filed: November 27, 2015
                                     [Published]
                                   ____________

Before RILEY, Chief Judge, BEAM and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       Defendant Michael Longs pled guilty in 2010 to conspiring to distribute cocaine
in violation of 21 U.S.C. §§ 841 and 846. On May 15, 2012, Longs was sentenced to
a term of imprisonment of 27 months, with credit for time served, and was placed on
supervised release for a period of 5 years. On February 5, 2015, a petition for
revocation was filed alleging five violations of the terms of supervised release. Longs
admitted to one Grade C violation: that he had violated the terms of his supervised
release by committing another federal, state, or local crime. The remaining allegations
were dismissed. On March 31, 2015, the district court1 sentenced Longs to 25 months
imprisonment with no supervised release to follow. Longs now challenges the
substantive reasonableness of that sentence.

       We review the substantive reasonableness of a sentence imposed after a
revocation of supervised release for abuse of discretion. United States v. Miller, 557
F.3d 910, 916 (8th Cir. 2009). A district court abuses its discretion if it fails to
consider a relevant factor that should have received significant weight, gives
significant weight to an improper or irrelevant factor, or commits a clear error of
judgment in weighing the appropriate factors. Id. Here, the district court varied
upward from the Guidelines sentencing range of 5–11months and imposed a sentence
of 25 months—the remainder of Longs’ 5-year term of supervised release—with no
additional supervised release to follow. In imposing this sentence, the district court
considered the recommendation of the probation officer that Longs “remain in custody
for the remainder of his supervised release,” noted that Longs had previously
benefited from a downward departure, and stated that the sentence was imposed “to
reflect the seriousness of the . . . offense, to promote respect for the law, to provide for
just punishment, [and] to afford deterrence.” Longs argues that the nature and
circumstances of his violation were not sufficiently serious to justify the upward
variance, particularly given the reasonable alternatives available to the court.

      We are unable to conclude that the district court committed a clear error of
judgment in weighing the appropriate sentencing factors in this case. The district
court’s consideration of Longs’ previous downward departure was justified by
Application Note 4 to USSG § 7B1.4, and there is nothing to suggest that the court


       1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                            -2-
gave this factor unduly significant weight. Furthermore, while the district court
deviated upward from the Guidelines sentencing range, the record shows that the court
did so after considering all relevant facts, including the probation officer’s
recommendation. In accepting this recommendation the court noted the probation
officer’s assessment that, despite his intelligence and ability to work hard, Longs had
other problems that made him particularly difficult to supervise. The court ultimately
concluded that while a number of factors weighed in Longs’ favor, imposing a term
of imprisonment equal to the remainder of his term of supervised release was the most
appropriate sentence in light of the sentencing factors set out in 18 U.S.C. § 3553(a)
and the facts of the case. The district court is best placed to make these assessments,
and while the court “may give some factors [more or] less weight than a defendant
prefers, . . . that alone does not justify reversal.” United States v. Anderson, 618 F.3d
873, 883 (8th Cir. 2010). Similarly, though Longs cites several cases in support of his
argument that his case is not as serious as other cases where we have upheld similar
sentences, that alone does not demonstrate that the district court made a clear error of
judgment in imposing the sentence on the facts and circumstances of this case.

      Accordingly, we conclude that Longs’ sentence was not substantively
unreasonable, and affirm the judgment of the district court.
                       ______________________________




                                          -3-